 

 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER THE ACT OR UNLESS SOLD PURSUANT TO, AND IN ACCORDANCE WITH, RULE 144 OR
RULE 144A UNDER THE ACT OR OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE 904
OF REGULATION S UNDER THE ACT AND IN COMPLIANCE WITH APPLICABLE LOCAL LAWS AND
REGULATIONS.
 
CHINA NEW ENERGY GROUP COMPANY


CONVERTIBLE NOTE DUE OCTOBER 15, 2010


$___________
 
Issue Date: September 14, 2010


FOR VALUE RECEIVED, China New Energy Group Company, a Delaware corporation (the
"Company") hereby promises to pay in accordance with the provisions hereof to
the order of ______________, a Delaware limited liability company or its
successors, assigns and legal representatives (the "Holder"), the aggregate
principal sum of _______________ ($___________), in lawful money of the United
States of America. This Note is issued pursuant to that certain Note Purchase
Agreement by and between the Company and the Holder, and the Holder and this
Note are subject to the terms and entitled to the benefits of the Note Purchase
Agreement. The terms used in this Note that are not defined herein, shall have
the meaning as set forth in the Note Purchase Agreement.


ARTICLE I


REPAYMENT


Section 1.1         Principal.  The entire principal amount of this Note shall
be due on October 15, 2010 (the “Maturity Date”).  Promptly following the
payment in full of this Note, the Holder shall surrender this Note to the
Company for cancellation.


Section 1.2         Stock Issuance.  If this Note is repaid in full on or before
the Maturity Date, then at the time of such repayment the Company shall issue to
the Holder 0.835 shares of its Series C Convertible Preferred Stock, par value
$.001 per share (“Series C Preferred Stock”), subject to adjustments as set
forth in Article IV herein.

 
1

--------------------------------------------------------------------------------

 


ARTICLE II


CONVERSION


Section 2.1         Conversion.  If this Note is not repaid in full on or before
the Maturity Date, the principal amount of this Note shall be automatically
converted into 1.875 shares of Series C Preferred Stock, subject to adjustments
as set forth in Article IV herein.
 
Section 2.2         Effect of Conversion.   Upon conversion of this Note into
shares of Series C Preferred Stock, the rights of the Holder of this Note shall
cease, and the Holder shall be deemed to have become the holder of record of
Series C Preferred Stock.
 
ARTICLE III


EVENTS OF DEFAULT


Section 3.1        Event of Default.  "Event of Default", wherever used herein,
means any one of the following events (whatever the reason for such Event of
Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):


(a)         the entry of a decree or order by a court having jurisdiction in the
premises adjudging the Company a bankrupt or insolvent, or approving as properly
filed a petition seeking reorganization, arrangement, adjustment or composition
of or in respect of the Company under Federal bankruptcy law or any other
applicable Federal or state law, or appointing a receiver, liquidator, assignee,
trustee, sequestrator or other similar official of the Company or of any
substantial part of the property of the Company, or ordering the winding up or
liquidation of the affairs of the Company; or


(c)         the institution by the Company of proceedings to be adjudicated a
bankrupt or insolvent, or the consent by the Company to the institution of
bankruptcy or insolvency proceedings against it, or the filing by the Company of
a petition or answer or consent seeking reorganization or relief under Federal
bankruptcy law or any other applicable Federal or state law, or the consent by
the Company to the filing of such petition or to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator or similar official of the Company
or of any substantial part of the property of the Company, or the making by the
Company of an assignment for the benefit of creditors, or the admission by the
Company in writing of its inability to pay its debts generally as they become
due, or the taking of corporate action by the Company in furtherance of any such
action.


Section 3.2         Acceleration of Note.  If an Event of Default occurs and is
continuing, then and in every such case the Holder may declare the outstanding
principal amount of this Note to be due and payable immediately, by a notice in
writing to the Company, and upon any such declaration such principal shall
become immediately due and payable.  At any time after the outstanding principal
amount of this Note shall become immediately due and payable and before a
judgment or decree for payment of the money due has been obtained, the Holder,
by written notice to the Company, may rescind and annul any acceleration and its
consequences.

 
2

--------------------------------------------------------------------------------

 
 
ARTICLE IV


ADJUSTMENTS


Section 4.1         Adjustment of Conversion Shares. If the Company, at any time
while this Note is outstanding, shall (a) subdivide outstanding shares of Series
C Preferred Stock into a larger number of shares, or (b) combine (including by
way of reverse stock split) outstanding shares of Series C Preferred Stock into
a smaller number of shares, then the number of shares of Series C Preferred
Stock issuable to the Holder pursuant to Article I or Article II of this Note
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Series C Preferred Stock outstanding before such event and of which
the denominator shall be the number of shares of Series C Preferred Stock
outstanding after such event. Any adjustment made pursuant to this Section 4.1
shall become effective immediately after the effective date of a subdivision or
combination.


Section 4.2         Notice of Adjustment. The Company shall send to the Holder a
notice of adjustment within ten (10) days after the effectiveness of a corporate
event that gave rise to such adjustment stating the nature of the corporate
event and the number of shares of Series C Preferred Stock issuable under this
Note on as adjusted basis.


ARTICLE V


MISCELLANEOUS


Section 5.1         Governing Law; Jurisdiction.  This Note shall be governed
by, and construed in accordance with, the laws of the State of New York, without
regard to the conflicts of laws provisions thereof.  The Company hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Courts of the State of New York in any action
or proceeding arising out of or relating to this Note, or for recognition or
enforcement of any judgment, and hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in the State of New York.  The Company hereby agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  The Company hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Note in any court referred to
above, and hereby irrevocably waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.  The Company irrevocably consents to service of
process in the manner provided for notices below.  Nothing in this Agreement
will affect the right of the Holder to serve process in any other manner
permitted by law.

 
3

--------------------------------------------------------------------------------

 


Section 5.2         Successors.  All agreements of the Company in this Note
shall bind its successors and permitted assigns.  This Note shall inure to the
benefit of the Holder and its permitted successors and assigns.  The Company
shall not delegate any of its obligations hereunder without the prior written
consent of Holder.


Section 5.3         Amendment, Modification or Waiver.  No provision of this
Note may be amended, modified or waived except by an instrument in writing
signed by the Company and the Holder.


Section 5.4         Legend.  This Note, and any note issued in exchange or
substitution for this Note, shall bear the legend appearing on the first page
hereof.


Section 5.5         Notices.  All notices and other communications in respect of
this Note (including, without limitation, any modifications of, or requests,
waivers or consents under, this Note) shall be given or made in writing
(including, without limitation, by telecopy) at the addresses specified in the
Note Purchase Agreement.  Except as otherwise provided in this Note, all such
communications shall be deemed to have been duly given when transmitted by
telecopier or personally delivered or, in the case of a mailed notice, upon
receipt, in each case given or addressed as aforesaid.


Section 5.6         Delay or Omission Not Waiver.  No failure or delay on the
part of the Holder in the exercise of any power, right, or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any right, power or privilege.  All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.


[Remainder of this Page Intentionally Left Blank]


4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
authorized officer thereof as of the date and year first above written.
 
Date: September 14, 2010.


CHINA NEW ENERGY GROUP COMPANY
 
By:
 
Name: Yang Kan Chong
Title: Chief Executive Officer

 
 
5

--------------------------------------------------------------------------------

 
